144 Ga. App. 222 (1977)
241 S.E.2d 41
UPSHAW
v.
DEPARTMENT OF FAMILY & CHILDREN SERVICES.
54795.
Court of Appeals of Georgia.
Submitted November 8, 1977.
Decided December 1, 1977.
Moore & McLaughlin, James B. McLaughlin, Jr., for appellant.
Arthur K. Bolton, Attorney General, Carol Atha Cosgrove, Assistant Attorney General, for appellee.
SHULMAN, Judge.
Appellant's parental rights were terminated by order of the juvenile court. He brings this appeal on several grounds, but we find it appropriate to address only one of them: the form and sufficiency of the order.
In Crook v. Dept. of Human Resources, 137 Ga. App. 817 (224 SE2d 806), this court held that explicit findings of fact and conclusions of law are required in an order terminating parental rights on the ground of deprivation. The required findings are set out in Code Ann. § 24A-3201 (a) (2). The findings in the order in this case are not sufficient under that standard.
"We remand the appeal with direction that the trial court vacate the judgment, cause appropriate findings of fact and conclusions of law to be made, and enter a new judgment thereon, after which the losing party shall be free to enter another appeal. [Cit.]" Crook v. Dept. of Human Resources, supra, p. 819.
Appeal remanded with direction. Bell, C. J., and Banke, J., concur.